Case 2:15-cv-08233-R-JC Document 123 Filed 11/19/18 Page 1 of 9 Page ID #:5908



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an          Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,      Hon. Manuel L. Real
 12
               Plaintiff,                  REPLY IN SUPPORT OF
 13       vs.                              DEFENDANTS’ MOTION IN LIMINE
                                           NO. 2 TO EXCLUDE EVIDENCE
 14 IronMag Labs, LLC, a Nevada Limited AND ARGUMENT REGARDING
    Liability Company, Robert DiMaggio, an DEFENDANTS’ ALLEGED
 15 individual, and DOES 1 through 10,     VIOLATIONS OF THE FOOD,
    inclusive,                             DRUG & COSMETIC ACT
 16
                 Defendants.               Motion 2 of 6
 17
                                           Hearing:
 18                                        Date:         December 3, 2018
                                           Time:         10:00 a.m.
 19                                        Courtroom:    880
 20                                         Date Action Filed:   October 21, 2015
                                            Discov. Cutoff:      October 15, 2018
 21                                         Pretrial Conf.:      November 26, 2018
                                            Trial Date:          December 4, 2018
 22
 23
 24
 25 / / /
 26 / / /
 27 / / /
 28 / / /
                                                     REPLY FOR DEFENDANTS’ MOTION IN
      1069/101901-0006
                                                       LIMINE NO. 2 RE FDCA VIOLATIONS
      13091885.1 a11/19/18                                      Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 123 Filed 11/19/18 Page 2 of 9 Page ID #:5909



  1 I.          INTRODUCTION.
  2             Plaintiff Nutrition Distribution’s Opposition to Defendants’ Motion in Limine
  3 No. 2 to excluding evidence and argument regarding Defendants’ alleged violations
  4 of the Food, Drug & Cosmetic Act (“FDCA”) does not respond to Defendants’
  5 Motion on how Plaintiff improperly attempts to rely on alleged violations of the
  6 FDCA in support of its false advertising claim.1 Nutrition Distribution’s Opposition
  7 instead discusses evidence it argues shows that defendant Robert DiMaggio
  8 (“DiMaggio”) continued to advertise SARMs through different companies and was
  9 not accurate in his response to the FDA’s October 23, 2017 warning letter. The
 10 evidence shows otherwise, as discussed below. Plaintiff makes speculative and in
 11 some cases false statements about DiMaggio’s involvement with certain “shell
 12 companies.” Plaintiff also makes unsupported and in some cases false statements
 13 about the substances at issue – including a claim about the “SARM” Ibutamoren that
 14 Plaintiff’s own expert says is not a SARM. Plaintiff ignores these facts in its
 15 ongoing effort to attack DiMaggio and try to keep life in this case where Plaintiff,
 16 from the beginning, had no evidence of harm or injury caused by Defendants’
 17 alleged false advertising, but persisted to try to make an example of one of the few
 18 defendants who defended himself against a serial Plaintiff whose CEO testified had
 19 no evidence of damages caused by the alleged false advertising of any given
 20 defendant before filing its many complaints, but filed those complaints anyway.
 21             Defendants’ Motion in Limine No. 2 properly seeks to preclude Plaintiff from
 22 offering evidence or argument on IronMag Labs’ alleged violations of the FDCA in
 23 support of its Lanham Act claim, as opposed to evidence of IronMag Labs’
 24 advertising statements about the health effects of OSTA RX and Super DMZ 4.0,
 25 the truth/falsity, tendency to deceive, and materiality of which are factual issues for
 26   1
        On November 16, 2018 the Court entered its Order granting in part and denying
 27 in part the parties’ cross-motions for summary judgment. Dkt no. 117. Based on
    that Order, there is nothing left to be tried. Defendants file their Reply papers in an
 28 abundance of caution because judgment is not entered, and because of the filing
    deadline for the Reply and Opposition papers for the motions in limine.
                                                             REPLY FOR DEFENDANTS’ MOTION IN
      1069/101901-0006
                                                               LIMINE NO. 2 RE FDCA VIOLATIONS
      13091885.1 a11/19/18                        -2-                   Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 123 Filed 11/19/18 Page 3 of 9 Page ID #:5910



  1 the trier of fact. Plaintiff offers no authority to rebut or distinguish the controlling
  2 law in Defendants Motion in Limine No. 2, and Defendants respectfully request the
  3 Court grant their Motion.
  4 II.         ARGUMENT.
  5             A.           Plaintiff Seeks To Offer Evidence And Argument That Defendants’
  6             Advertising Of OSTA RX and Super DMZ 4.0 Violated The FDCA And
  7             Supporting Regulations.
  8             Contrary to Plaintiff’s argument that Defendants’ Motion does not specify the
  9 evidence and argument they seek to exclude, the Motion identifies evidence and
 10 argument Plaintiff has signaled it intends to offer, including through the “opinion
 11 testimony” of its retained expert, regulatory attorney Benjamin England.
 12             Plaintiff operative pleading is replete with allegations that Defendants
 13 violated provisions of the FDCA and supporting regulations through the former
 14 advertising and sale of OSTA RX and Super DMZ 4.0. Dkt no. 1.2 Plaintiff alleges,
 15 for example, OSTA RX and Super DMZ 4.0 were “new drugs” as defined by the
 16 FDCA, that IronMag Labs’ sale of those products constituted the sale of
 17 “misbranded” drugs. Complaint, ¶¶ 54, 57-58. Plaintiff seeks to offer evidence that
 18 Defendants’ engaged in false advertising because IronMag Labs’ products contained
 19 Ostarine, which an FDA official subsequently concluded in October 2017 – after the
 20 filing of Plaintiff’s Complaint, the April 2016 order granting Defendants’ Motion to
 21 Dismiss, and IronMag Labs voluntarily halting sales of those products – was a “new
 22 drug” under the meaning of the FDCA and supporting regulations.
 23 / / /
 24
      2
 25     Plaintiff sought leave to file its First Amended Complaint, but leave was denied
    (Dkt no. 12). Plaintiff filed its First Amended Complaint anyway (Dkt no. 13), but
 26 because it was filed without leave of court it was ineffective and a legal nullity.
    Plaintiff did not thereafter seek to amend its Complaint. Plaintiff’s operative
 27 pleading is thus the original Complaint filed October 2015 – even though Plaintiff’s
    counsel conceded at oral argument before the Ninth Circuit that Plaintiff’s
 28 allegations on alleged FDCA violations were superfluous to its false advertising
    claim.
                                                               REPLY FOR DEFENDANTS’ MOTION IN
      1069/101901-0006
                                                                 LIMINE NO. 2 RE FDCA VIOLATIONS
      13091885.1 a11/19/18                           -3-                  Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 123 Filed 11/19/18 Page 4 of 9 Page ID #:5911



  1             Plaintiff does not refute its admission at oral argument on appeal that its false
  2 advertising claim does not (or should not) depend upon the alleged violations of the
  3 FDCA. Indeed, had Plaintiff argued otherwise, the appellate court may well have
  4 found Plaintiff’s Complaint impermissibly sought to enforce the FDCA under the
  5 guise of a false advertising action, which is prohibited.
  6             As Defendants’ Motion establishes, Plaintiff has no standing to sue
  7 Defendants for alleged violations of the FDCA (like the sale of “misbranded”
  8 products), which has no private right of action. 21 U.S.C. § 337(a); PhotoMedex,
  9 Inc. v. Irwin, 601 F.3d 919, 924 (9th Cir. 2010). Plaintiff does not refute the
 10 application of that controlling law. Plaintiff also does not refute it conceded at oral
 11 argument on its appeal that its allegations based on violations of the FDCA were not
 12 relevant to Plaintiff’s false advertising claim, and that it offered to amend its
 13 Complaint to remove those superfluous allegations. See RJN, Ex. A [Rec. of Dec.
 14 6, 2017 Oral Argument]; Mircheff decl., ¶ 3, Ex. 1.
 15             Yet Plaintiff now argues it should be permitted to offer evidence and
 16 argument of alleged violations of the FDCA and supporting regulations. Indeed,
 17 Plaintiff has designed a regulatory lawyer as a retained expert (Benjamin England)
 18 whose purpose is to tell the jury about material provisions of the FDCA and the
 19 application of those provisions to IronMag Labs’ advertising and sale of OSTA RX
 20 and Super DMZ 4.0. In addition to being an improper role for an expert witness
 21 (see Defendants’ Motion in Limine No. 4), this evidence and argument is precluded
 22 by the law discussed in Defendants’ Motion. The evidence for trial (assuming any
 23 triable issues) should be on Plaintiff’s claim that Defendants made advertising
 24 statements about the health effects of OSTA RX and Super DMZ 4.0 (or omitted
 25 relevant information on the health effects) that were false or misleading, had a
 26 tendency to deceive, and were material. For example, Plaintiff alleges:
 27 / / /
 28 / / /
                                                                REPLY FOR DEFENDANTS’ MOTION IN
      1069/101901-0006
                                                                  LIMINE NO. 2 RE FDCA VIOLATIONS
      13091885.1 a11/19/18                          -4-                    Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 123 Filed 11/19/18 Page 5 of 9 Page ID #:5912



  1             Defendants [falsely] claim that OSTA RX “increases lean muscle
                mass,” “increases strength [and] endurance,” “promotes fat loss,”
  2             “promotes recovery,” “increases libido,” “increase[s] bone
                density,” and “causes muscle growth in the same manner as
  3             steroids” — all with no adverse side effects and “no toxicity.”
  4 Cplt., ¶ 2, bracketed text added. Alleged violations of the FDCA are not properly
  5 the subject of Plaintiff’s false advertising claim.
  6             B.           Plaintiff’s Argument DiMaggio Made Untrue Statements To the
  7             FDA Is Incorrect And Based On A Misstatement Of Facts.
  8             Nutrition Distribution filed its Complaint in late October 2015. It was
  9 dismissed without prejudice under the primary jurisdiction doctrine in April 2016,
 10 and Plaintiff appealed. Even before the dismissal, IronMag Labs had already
 11 stopped producing OSTA RX and Super DMZ 4.0, and it sold the last of those
 12 products in 2016. On October 23, 2017, the FDA sent IronMag Labs and DiMaggio
 13 a warning letter on Super DMZ 4.0, which was the FDA’s first communication to
 14 IronMag Labs specifically concerning SARMs.
 15             In response to this warning letter, IronMag Labs responded in November and
 16 December 2017 that it had stopped producing Super DMZ 4.0 in 2015, and that
 17 IronMag Labs did not “make any products containing Ostarine or any other
 18 SARMs” as of that point in time. The evidence shows (and will show) those
 19 statements were accurate. Regardless, these facts are not relevant to the issue
 20 Defendants’ Motion presents: whether Plaintiff may offer evidence or argument that
 21 Defendants violated provisions of the FDCA in IronMag Labs’ advertising and sale
 22 of OSTA RX and Super DMZ 4.0 before halting their adverting and sale in 2016.
 23             C.           In Arguing Certain Products Were SARMs, Plaintiff Ignores The
 24             Testimony Of Its Own Expert Or Assumes Products Are SARMs
 25             Without Support.
 26             As briefed in Defendants’ Reply for its Motion for Summary Judgement and
 27 in opposition to Plaintiff’s Motion for Sanctions under Rule 11, Plaintiff’s argument
 28 on DiMaggio’s ongoing “misconduct” again relies on the unsupported position
                                                               REPLY FOR DEFENDANTS’ MOTION IN
      1069/101901-0006
                                                                 LIMINE NO. 2 RE FDCA VIOLATIONS
      13091885.1 a11/19/18                           -5-                  Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 123 Filed 11/19/18 Page 6 of 9 Page ID #:5913



  1 DiMaggio was continuing to sell products that Plaintiff argues were “SARM,” but
  2 that the evidence shows are not SARMs. (Nor, again, is this relevant to the legal
  3 issue Defendants’ Motion in Limine No. 2 presents on evidence and argument on
  4 alleged violations of the FDCA that are not properly part of Plaintiff’s false
  5 advertising claim.)
  6             Specifically, Plaintiff argues DiMaggio was selling the “SARM” Ibutamoren
  7 (also known as MK-677) through the company Muscle Gelz. Setting aside whether
  8 Plaintiff has evidence of those contentions and whether they would be relevant to
  9 this action (which Defendants dispute), the fatal defect with Plaintiff’s argument is
 10 that its own expert stated Ibutamoren is not a SARM. On September 10, 2018,
 11 Plaintiff served its expert witness disclosures, which included the report of retained
 12 expert Dr. Francis Perry Wilson, which Plaintiff also filed in support of its Motion
 13 for Summary Judgment. Dkt no. 44-31. As to Ibutamoren, Dr. Wilson, states that it
 14 is a “growth-hormone analogue” – in other words, not a SARM. Dkt no. 44-31, pg.
 15 5 of 7. Dr. Wilson explains Ibutamoren is sometimes included in products (not at
 16 issue here) that are advertised as containing SARMs without being included on the
 17 labeling. Id. Dr. Wilson’s statement Ibutamoren is something other than a SARM
 18 is dispositive of Plaintiff’s conflicting claim it is a SARM. Plaintiff’s accusations
 19 against DiMaggio in the face of this unambiguous statement from Plaintiff’s own
 20 expert about Ibutamoren is disingenuous.
 21             Plaintiff also argued the substance GW-501516 is a SARM, without any
 22 support for that statement. Given Plaintiff’s repeated claim that MK-677 is a SARM
 23 when Plaintiff’s own expert says it is something else, Plaintiff’s assertion should
 24 draw scrutiny. And, in fact, other evidence shows GW-501516 is also not a SARM.
 25 See Dkt no. 98-3 (Mircheff Reply decl. for MSJ reply, ¶ 4, Ex. 11 (summary from
 26 US National Institute of Health chemical database)).
 27             Plaintiff continues to try to play the role of private regulator – with the
 28 important differences being that Plaintiff is not an expert, and its motivation is to
                                                                REPLY FOR DEFENDANTS’ MOTION IN
      1069/101901-0006
                                                                  LIMINE NO. 2 RE FDCA VIOLATIONS
      13091885.1 a11/19/18                           -6-                   Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 123 Filed 11/19/18 Page 7 of 9 Page ID #:5914



  1 extract millions of dollars from a competitor who did not cause Plaintiff any injury.
  2 Plaintiff should not be allowed to use laws enforced by the FDA to bully a
  3 competitor into paying Plaintiff non-existent damages.
  4             D.           Plaintiff’s Arguments About “Shell Companies” Owned By
  5             DiMaggio Lack Support, Are Not Relevant, And Are An Attempt To
  6             Smear Defendants To Deflect Attention From Plaintiff’s Failure Of Proof
  7             On Causation And Injury, And Plaintiff’s Unclean Hands.
  8             Plaintiff argues DiMaggio was an owner of MA Labs, that MA Labs’
  9 products included SARMs, and that MA Labs’ sale of SARMs evidences DiMaggio
 10 continued to advertise or sell SARMs in supplement products after IronMag Labs
 11 stopped selling OSTA RX and Super DMZ 4.0 in 2016. Those arguments are
 12 unsupported. In fact, the evidence (from deposition) is that, without limitation,
 13 DiMaggio was not an owner of MA Labs, had no control over the products or
 14 ingredients, and instead performed limited consulting services for MA Labs and its
 15 owner on aspects of running a supplement company, including interfacing with the
 16 manufacturers, ordering supplies other than the raw ingredients, and product
 17 fulfillment. And although not relevant to Plaintiff’s case, the evidence would also
 18 show the two products of MA Labs that Plaintiff claims are SARMs are not, in fact,
 19 SARMs (i.e., MK-677 and GW-501516).
 20             Plaintiff’s argument on a company (or website) called
 21 “MAResearchChems.com” delves even deeper into speculation that is contradicted
 22 by other evidence Plaintiff’s counsel has sought to offer. Plaintiff’s counsel
 23 describes MAResearchChems.com as “yet another new sister site” of IronMag Labs
 24 or DiMaggio. Plaintiff offers no evidence Defendants are involved with
 25 MAResearchChems.com. Based on the similar “MA” branding from the
 26 unauthenticated website pages offered by Plaintiff’s counsel for MA Labs and
 27 MAResearchChems.com, MAResearchChems.com may have some affiliation with
 28 MA Labs. This argument and evidence is a further attempted character attack – and
                                                              REPLY FOR DEFENDANTS’ MOTION IN
      1069/101901-0006
                                                                LIMINE NO. 2 RE FDCA VIOLATIONS
      13091885.1 a11/19/18                           -7-                 Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 123 Filed 11/19/18 Page 8 of 9 Page ID #:5915



  1 has nothing to do with Defendants Motion to exclude evidence and argument the
  2 advertising or sale of OSTA RX and Super DMZ 4.0 violated provisions of the
  3 FDCA.
  4             E.           Evidence Of Conduct Or Intent After IronMag Labs Stopped
  5             Advertising OSTA RX And Super DMZ 4.0 Is Irrelevant To
  6             “Willfulness”.
  7             Plaintiff argues the evidence it discusses concerning actions after IronMag
  8 Labs stopped advertising and selling OSTA RX and Super DMZ 4.0 is evidence of
  9 willfulness, which is relevant to is claim for relief for disgorgement. For example,
 10 Plaintiff seeks to offer evidence MA Labs advertised and sold SARMs in 2018. In
 11 addition to lacking evidentiary support, Plaintiff does not explain how conduct years
 12 after IronMag Labs stopped advertising or selling OSTA RX and Super DMZ 4.0 is
 13 relevant to DiMaggio’s intent during the time period IronMag Labs was selling
 14 OSTA RX and Super DMZ 4.0. Simply put, the evidence is not relevant to
 15 DiMaggio’s intent at the time IronMag Labs sold those two products.
 16             Willfulness is also a finding only relevant to a Plaintiff’s claim for
 17 disgorgement of profits under the Lanham Act, which is an equitable remedy and
 18 the findings for which are for the Court. Any such evidence offered to show
 19 willfulness, accordingly, should not be offered to the jury under Federal Rules of
 20 Evidence 402, 403 and 404. If the evidence is offered in support of “exceptional
 21 case” attorneys’ fees (it is not relevant to that issue for the same reason it is not
 22 relevant to willfulness), that is also a judge issue.
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
                                                                REPLY FOR DEFENDANTS’ MOTION IN
      1069/101901-0006
                                                                  LIMINE NO. 2 RE FDCA VIOLATIONS
      13091885.1 a11/19/18                           -8-                   Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 123 Filed 11/19/18 Page 9 of 9 Page ID #:5916



  1 III.        CONCLUSION.
  2             For the foregoing reasons, Defendants request the Court grant Defendants’
  3 Motion in Limine No. 2 and enter an Order excluding evidence and argument
  4 regarding Defendants’ alleged violations of the FDCA and supporting regulations.
  5 Dated: November 19, 2018                      RUTAN & TUCKER, LLP
  6
                                                  By: /s/ Damon Mircheff
  7                                                   Damon D. Mircheff
                                                      Attorneys for Defendants
  8                                                   IronMag Labs, LLC and Robert
                                                      DiMaggio
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                            REPLY FOR DEFENDANTS’ MOTION IN
      1069/101901-0006
                                                              LIMINE NO. 2 RE FDCA VIOLATIONS
      13091885.1 a11/19/18                        -9-                  Case no. 2:15-cv-08233-R-JC
